Citation Nr: 0200385	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis, claimed as 
amyotrophic lateral sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim.  He subsequently perfected a timely 
appeal regarding that decision. 

In April 1999, Board remanded the veteran's case to the RO 
for further evidentiary development.  The requested 
development was completed and, in August 2001, the RO issued 
a Supplemental Statement of the Case (SSOC) in which it 
continued to deny the veteran's claim of entitlement to 
service connection for atrophy of the right cerebral 
hemisphere with mild left hemiparesis, claimed as amyotrophic 
lateral sclerosis.  The claims folder was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the veteran sustained a head injury prior to his 
entrance into active service.

2.  The credible and probative evidence of record shows that 
the veteran's residuals of a head injury underwent an 
increase in severity during service.

3.  There is clear and unmistakable evidence demonstrating 
that the increase in disability in the veteran's atrophy of 
the right cerebral hemisphere with mild left hemiparesis was 
due to the natural progress of the condition.



CONCLUSIONS OF LAW

1.  The veteran incurred a head injury prior to service; the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence. 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

2.  Service connection for atrophy of the right cerebral 
hemisphere with mild left hemiparesis, by aggravation, is not 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon his entrance into service, the veteran reported that he 
had been struck by an automobile when he was 5 years old, and 
that he had sustained a fracture of the right leg.  The 
examiner did not note disqualifying residuals from the prior 
accident.  All entrance examination findings were normal.

Subsequent service medical records show that, in February 
1975, the veteran sustained a laceration to the top of his 
head after he tripped while running down some stairs.  
Examination revealed the laceration to be 11/2 inches long and 
1/2 inch deep, to the frontal area of the head.  The examiner 
noted that the veteran had not lost consciousness as a result 
of the fall, and that examination showed him to be alert, 
reactive, and aware of his surroundings.  The wound was 
irrigated, and sutures were applied.  

Throughout the next decade, the veteran underwent a series of 
reenlistment examinations, all of which indicated essentially 
normal findings.  In August 1986, the veteran sustained 
another laceration to the head as a result of being struck by 
a clipboard.  He again required sutures.  In October 1988, it 
was noted by an examiner that the veteran had a history of a 
head injury and a broken left arm at the age of 5 years.  

In August 1992, the veteran reported experiencing discomfort, 
weakness, and fatigue in his left leg.  His service medical 
records show that he subsequently underwent numerous 
evaluations in order to determine the nature and etiology of 
these symptoms.  In September 1992, an examiner noted that 
the veteran had a history of closed-head trauma.  A 
computerized tomography (CT) of the head indicated normal 
cranial findings.  In an October 1992 report of Medical Board 
proceedings, it was noted that the veteran had been in a coma 
for two or three weeks at age 5 following an automobile 
accident.  It was also noted that a recent CT scan had 
revealed subtle changes in the right hemisphere consistent 
with an old cerebrovascular accident.  It was concluded that 
the veteran suffered from atrophy and weakness of the left 
upper and lower extremities secondary to a traumatic brain 
injury as a child.  The Medical Board recommended that the 
veteran be placed on limited duty and that he be permitted to 
continue his service until he completed 20 years.  Throughout 
his remaining two years of service, the veteran's diagnosis 
of left-sided hemiparesis secondary to a childhood head 
injury was continued.

Following his separation from service, the veteran filed a 
claim of entitlement to service connection for atrophy of the 
right cerebral hemisphere.  In the July 1995 rating decision, 
the RO denied this claim on the basis that his disability had 
preexisted service and was not aggravated by service.  The 
veteran subsequently perfected a timely appeal regarding that 
decision.

During a personal hearing conducted before a Hearing Officer 
at the RO in December 1996, the veteran testified that he had 
first noticed symptoms in 1991, which was while he was still 
on active duty.  He stated that he was diagnosed shortly 
thereafter, but was able to continue in service for several 
more years.  

In July 1997, the veteran underwent a VA examination, in 
which it was found that his left-sided weakness and atrophy 
were most likely due to a traumatic brain injury that he 
sustained as a child.  The VA examiner noted that he had 
recently been diagnosed with amyotrophic lateral sclerosis 
(ALS), but that this was unlikely, as it would be a very 
unusual presentation of that disorder.

In April 1999, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to request that the veteran identify any 
additional medical records relevant to his claim, including 
any available records pertaining to treatment for a head 
injury when he was 5 years old, and any records of recent 
medical treatment received for his claimed disability.  The 
RO was also instructed to schedule the veteran for an 
appropriate VA examination in order to clarify the nature and 
etiology of his claimed atrophy of the right cerebral 
hemisphere.  It was requested that the examiner opine as to 
whether it is at least as likely as not that the claimed 
disorder pre-existed service; if so, whether it underwent an 
increase in severity during service; and, if so, whether any 
such increase was beyond natural progress.

Thereafter, in May 1999, the RO issued a letter to the 
veteran requesting that he identify any sources of medical 
treatment he received as a result of his childhood head 
injury, as well as any sources of recent medical treatment 
received for his claimed disability.  In a response received 
in July 1999, the veteran reported that he had been treated 
for his childhood head injury at Memorial Hospital in 
Southbend, New Jersey, in 1961.  Unfortunately, in February 
2000, the RO was informed by that facility that records of 
the veteran's treatment no longer exist.

In July 2000, the VA arranged for QTC Medical Services to 
provide a neurological examination of the veteran.  The 
examiner indicated that he had reviewed the records of the 
veteran's medical history and the Board's Remand before 
seeing the patient.  He noted that the veteran's left-sided 
weakness has been attributed to a motor vehicle accident when 
he was five years old.  The veteran reported to the examiner 
that he was in a coma for some time after this accident, and 
that he required speech therapy thereafter.  The veteran also 
reported that he went on to participate in athletic activity 
in high school, and that he did not recall experiencing any 
fatigue or limitation of his ability to keep up with other 
students.  He indicated that he was now working full-time as 
a purchasing agent, which allowed him to avoid doing any 
physical labor that would cause him problems.  During his 
examination, the veteran also reported that he was hit in the 
head with a shovel during training school in 1982, without 
loss of consciousness.  The examiner further noted the 
history that a previous neurological examination had 
suggested ALS, but that a subsequent electromyogram had 
revealed no evidence of that disorder.

The examiner reported detailed neurological test findings, 
which led to a clinical assessment of gradually increasing 
weakness on the left side of his body, over approximately ten 
years, with symptoms remaining static over the last five 
years.  He ruled out a primary motor neuron disease, and 
noted an old encephalomalacia, shown on magnetic resonance 
imaging, with resultant mild left hemiparesis.

The examiner concluded that the veteran's current symptoms 
"are secondary to his childhood accident and do not 
represent evidence of a new neurologic entity."  The 
examiner noted that head injury patients occasionally 
experience a slight worsening of their symptoms with age, 
which is "due to the normal dying off phenomenon of neurons 
which can bring out a weakness later in life."  The examiner 
also noted that the veteran could not have a primary motor 
neuron disease, such as ALS, because that is a progressive 
condition, which would have resulted in the veteran's death 
after a period of ten years.

Upon review of the report of the July 2000 examination, the 
RO requested that the examiner provide a supplementary report 
specifically addressing the questions proffered in the Remand 
by the Board.  In an addendum received by the RO in August 
2001, the examiner augmented his initial report by stating 
that, in his professional opinion, it is at least as likely 
as not that the veteran's disorder pre-existed his entrance 
into military service, that he underwent a normal progression 
of the condition during service, and that his current level 
of disability is age-related.

In August 2001, the RO issued a SSOC in which it continued to 
deny the veteran's claim of entitlement to service connection 
for atrophy of the right cerebral hemisphere with mild left 
hemiparesis, claimed as amyotrophic lateral sclerosis.  

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate his claim for service connection.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claim for service connection.  In April 1999, this case was 
remanded to the RO by the Board so that the veteran could 
undergo an examination in order to clarify the nature and 
etiology of his claimed disability.  The record reflects that 
an examination was conducted, and that the report of this 
examination was obtained and associated with the claims 
folder.  Neither the veteran nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claim.  Therefore, in light of the above, the Board finds 
that all facts that are relevant to his claim have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board may proceed with a 
decision on this appeal, without prejudice to the veteran. 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Discussion

The veteran is seeking entitlement to service connection for 
atrophy of the right cerebral hemisphere with mild left 
hemiparesis.  He contends that, although this disorder 
developed secondary to a childhood injury and preexisted 
service, the severity of the disability increased during 
service beyond the natural progress of the disorder.  

At the outset, the Board notes that the veteran's claimed 
disability appears to have been diagnosed as amyotrophic 
lateral sclerosis on several occasions following his 
separation from service.  However, the examiner who conducted 
the veteran's July 1997 VA examination concluded that this 
diagnosis was unlikely, as the veteran's case would represent 
a very unusual presentation of that disorder.  The Board 
believes this conclusion to be consistent with the findings 
of the private physician who examined the veteran in July 
2000.  That physician also found that ALS was an inaccurate 
diagnosis, because that was a progressive disorder, which 
would likely have led to the veteran's death within ten 
years.  Both of these physicians found that the veteran more 
likely suffered from atrophy of the right cerebral hemisphere 
with mild left hemiparesis, which developed secondary to his 
childhood head injury.  Because this diagnosis is consistent 
with the diagnosis given to his disability during service, 
the Board finds that his claimed disability is appropriately 
characterized as atrophy of the right cerebral hemisphere 
with mild left hemiparesis.  Based upon this evidence, the 
Board also finds that amyotrophic lateral sclerosis is an 
incorrect diagnosis, and ALS will therefore not be further 
discussed in this decision.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet.App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet.App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet.App. 
228, 231 (1991).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet.App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997).

Initially, the Board will consider the presumption of 
soundness.  In this case, the evidence clearly and 
unmistakably establishes, and the veteran concedes, that he 
sustained a head injury when he was struck by a car at age 
five and that he subsequently spent several weeks in a coma 
as a result of that injury.  He reported having a history of 
such an injury upon his enlistment into service, and he has 
since confirmed this history on numerous occasions both 
during and after service.  Moreover, a CT scan of his head 
was obtained during service, which revealed subtle changes in 
the right hemisphere that were found to be consistent with an 
old cerebrovascular accident.  As noted above, a veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the Board believes that there is clear and 
unmistakable evidence demonstrating that the veteran 
sustained a head injury prior to service.  Although we 
recognize that a history provided by the veteran of the pre-
service conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition, we believe that the combination of 
both the veteran's consistent descriptions of this history in 
this case, and the results of the CT scan that appear to 
confirm the presence of residuals of a head injury, do 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.

The next question the Board must address is whether the 
veteran's pre-existing head injury underwent a permanent 
increase in severity as a result of his military service.  As 
discussed above, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  38 C.F.R. § 
3.306(b).

In this case, the evidence of record demonstrates that the 
veteran experienced a permanent increase in symptoms while he 
was on active duty.  However, there has also been a specific 
finding by a physician that this increase in symptomatology 
is due to the natural progress of the residuals of the 
veteran's head injury many years before service.  
Specifically, the Board notes the findings of the private 
physician, contracted by QTC services, who conducted a 
neurological examination in July 2000.  In the examination 
report, the physician explained that patients who have 
sustained a head injury can experience a slight worsening of 
their symptoms with age, and that this worsening is due to a 
phenomenon involving the gradual dying off of neurons.  The 
physician noted that this phenomenon can often bring out a 
weakness in the patient later in life.  In the addendum to 
his report, the physician specifically found that the 
veteran's pre-service disability underwent a normal 
progression during service, and that any change in the level 
of that disability was age-related.

The Board notes that there is no competent medical evidence 
of record that contradicts the findings of the QTC physician.  
Thus, we find the conclusions of this physician to be the 
most probative evidence of record regarding the question of 
whether the worsening of the veteran's disability was due to 
the natural progress of his disorder.  

The Board has considered the veteran's contention that the 
worsening of his disability during service was not due to the 
natural progress of the disorder, but constitutes 
aggravation.  Although he has not cited to any particular 
incident or injury during service that may have aggravated 
his disability, we recognize that his service medical records 
show that he did sustain several less severe head injuries on 
active duty.  For example, he sustained a laceration on the 
top of his head after falling down some stairs in February 
1975, and a second laceration to the head after being struck 
by a clipboard in August 1986.  He has also reported being 
struck in the head with a shovel in 1982, although there is 
no indication of his having received treatment for this 
injury in his service medical records.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  While the veteran may 
believe that his atrophy of the right cerebral hemisphere 
with left hemiparesis was aggravated by some incident of 
service, it is well established that, as a layperson, he is 
not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As discussed in detail above, the QTC physician reviewed the 
veteran's medical records and specifically concluded that the 
current level of his disability was due entirely to the 
natural progress of his childhood head injury.  Because there 
is no contradictory medical evidence of record, the Board 
believes that the conclusion of the QTC physician constitutes 
clear and unmistakable evidence that the worsening of his 
disability represented the natural progress of that disorder.  
Thus, the Board further believes that the findings of the QTC 
physician are sufficient to rebut the presumption of 
aggravation in this case.  Accordingly, having found that the 
presumption of aggravation has been rebutted, the Board 
concludes that service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis, on the basis 
of aggravation, is not warranted.

In summary, the Board finds that, while the evidence does 
establish that there was a permanent increase in severity of 
the veteran's preexisting disability during service, the 
evidence also clearly and unmistakably establishes that this 
increase was due to the natural progress of that disability.  
Accordingly, the Board concludes that his preexisting 
disability was not aggravated as a result of his military 
service, and that service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

